A loss of articles placed, either inadvertently or purposely, in a friendly fire, is not compensable under a policy against loss by fire, and it was unnecessary to word a policy so as to cover such contingency.
In Reliance Insurance Co. v. Naman, 118 Tex. 21
(6 S.W. [2d] 743), recovery was denied for a loss of jewelry, placed for safe-keeping in a paper hat box, which was inadvertently thrown into the furnace. The court stated:
"A friendly fire is not within the undertaking of the insurance company at all. If it were, the company would be liable, as in a case of unfriendly fire, for all direct loss or damage irrespective of destruction or of actual ignition and the fact that in this case there was an actual consumption of the insured property is of no importance in determining the liability of the insurance company. * * * In the sense in which the word 'fire' is used in the policy, there has been no fire so long as it is kept within the proper and accustomed place. In common parlance, one has not had 'a fire' so long as it has only burned in the place where it was intended to burn, and the sense in which that word is used in common parlance accurately indicates the sense in which it is employed in a fire insurance policy." *Page 168 
In Weiner v. Insurance Co., 124 Misc. Rep. 153 (207 N.Y. Supp. 279), (affirmed, without opinion, in 214 A.D. 784
[210 N.Y. Supp. 935]), recovery was denied for loss of jewelry placed in a stove for safe keeping, and injured therein by fire inadvertently started.
The judgment of the lower court is affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, FEAD, and WIEST, JJ., concurred with BUTZEL, J.